DETAILED ACTION
Response to Amendment
This office action regarding application 16/593,552 filed October 4, 2019, is in response to the applicants arguments and amendments filed February 15, 2022. Claims 15-16, 22-23, 40-41, and 47-48 were previously withdrawn but have been rejoined, Claims 1, 3-5, 26, 28-30 have been amended, Claims 2 and 27 have been cancelled, Claims 1, 3-26, 28-50 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action mailed December 15, 2021. Applicants amendments to the claims have been deemed sufficient to overcome the previous 35 USC 101 rejection through the inclusion of “in real-time as the vehicle system is moving”, therefore the rejections are withdrawn. 

Election/Restrictions
Claims 1 and 26 allowable. The restriction requirement between Groups 1 and 3 directed towards a system using fixed thresholds and Groups 2 and 4 directed towards a system , as set forth in the Office action mailed on June 23, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 23, 2021 is withdrawn.  Claims 15-16, 22-23, 40-41, and 47-48, directed to a system using fixed thresholds is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

“inertial navigation system” in Claims 1 and 26, the specification recites the structure “Figure 1, item 18, INS Module”, Paragraph [0058] “The system 10 includes an inertial navigation system module 18 (INS module 18) that detects vehicle yaw rates (r) 20 and vehicle lateral speeds (vy) 22. The INS module 18 (sometimes referred to as INS + GNSS) includes an inertial measurement unit (IMU), and a global navigation satellite system (GNSS) receiver.”

Reasons for Allowance
The following is an examiners statement for reasons for allowance:

 Prior art fails to disclose or render obvious claims 1 and 26 disclosing a system comprising an INS that detects vehicle yaw rates and lateral speeds and a controller which enables the system use physical parameters of the vehicle system and vehicle dynamic parameters in a lane centering algorithm. Specifically the closest prior art Lu, Singh, and Thor fail to teach  “determine a first steady state mode of the updated plurality of vehicle lateral speeds and a second steady state mode of the updated plurality of vehicle yaw rates; calculate, for the vehicle system, a tire cornering stiffness (Cf, Cr) using at least the vehicle physical parameters and the updated vehicle dynamic parameters when the first steady state mode indicates a steady state for the updated plurality of vehicle lateral speeds; calculate, for the vehicle system and using the controller circuits a vehicle moment of inertia (Iz) based on at least the vehicle physical parameters, the updated vehicle dynamic parameters, and the tire cornering stiffness (Cf, C) when the second steady state mode indicates a non-steady state for the updated plurality of vehicle yaw rates” in claims 1 and 26.
The closest prior art Lu (US-20080059034) teaches a system comprising an INS and a controller wherein the controller can determine a tire cornering stiffness based on vehicle physical and dynamic parameters, Lu fails to disclose calculating a vehicle moment of inertia based on the tire cornering stiffness and the determination of a plurality of steady state modes and performing calculations based on the determination of those steady states. 

Some of the similar prior art that does not disclose the applicants invention:
US-20080059034 – Lu – teaches a system comprising an INS and a controller wherein the controller can determine a tire cornering stiffness based on vehicle physical and dynamic parameters, however Lu does not teach the system calculating a vehicle moment of inertia based on the tire cornering stiffness or the determination of a steady state prior to performing the calculations. 
US-20160244068 – Thor – teaches a system for calculating the cornering stiffness of a vehicle including wherein the controller circuit determines the tire cornering stiffness when a variable is less than a first threshold. However Thor does not teach that the first threshold is related to the vehicle lateral speeds or calculating a vehicle moment of inertia in response to a second determination of a vehicle state relating to the yaw rates of the vehicle. 
US-8311858 – Everett – teaches a vehicle monitoring system including a data logging device that is stores vehicle parameters in an array for future calculations. However Everett does not teach calculating the tire cornering stiffness or the vehicle moment of inertia, and it further does not teach determining states of the vehicle prior to performing calculations.
JP-2019059462 – Gaither – teaches determining efficient speed settings based on current loads and conditions of a vehicle including determining a state of a vehicle 
EP-3115765 – Singh – teaches a tire sensor based vehicle state estimation system including the controller circuit calculating a vehicle moment of inertia based on the vehicle physical and dynamic parameters and the tire cornering stiffness. However Singh does not teach that these calculations are performed after the determination of states of the vehicle. 
WO-2016135317 – Mittal – teaches a system for determining the mass of the vehicle including an occupant detection system in order to perform more accurate vehicle calculations using mass. However Mittal does not teach determining states of a vehicle prior to performing calculations such as tire cornering stiffness. 

Therefore the prior art of record taken singly or in combination does not teach or suggest the combination of claims 1 or 26. The combination of claimed limitations are novel and found to be allowable over the prior art. The dependent claims 3-25, and 28-50 are also found to be allowable for at least this same reason. 

Claims 1, 3-26, 28-50 are allowed.

Conclusion
                                                                                                                                                   10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662